DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification

The disclosure is objected to because of the following informalities: after “16/125,335,” (paragraph 1, line 2), should insert – now US patent 11,144,378 --; after “14/732,258,” (paragraph 1, line 4), should insert – now US Patent 10,417,076, --.  
Appropriate correction is required.

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “client device” (claims 1, 12; see specification, paragraph 43, line 4), processor (of client device) (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 1, 12, and 19 are objected to because of the following informalities: 
- claim 1, “that” (claim 1, line 17; claim 12, line 12; claim 19, line 11) should be replaced with – , wherein the respective recommended operating mode –.
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: computing platform (claims 1, 12, 19). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 12, and 19 recite an abstract idea of “the respective recommended operating mode … is determined by the computing platform” (mental process), “output a respective prediction of whether a respective failure type will occur at the given asset” (mental process), “based on the respective prediction output by each of the plurality of individual failure models for the group of failure types, determining whether any failure type from the group of failure types is predicted to occur at the given” (mental process), “if one failure type is predicted to occur at the given asset, determining the respective recommended operating mode for the given asset to be an operating mode that corresponds to the one failure type's respective categorization level” (mental process), “if two or more failure types are predicted to occur at the given asset that all have a same given categorization level, determining the respective recommended operating mode for the given asset to be an operating mode that corresponds to the given categorization level” (mental process), “if two or more failure types are predicted to occur at the given asset that have at least two different categorization levels, (i) using preestablished criteria to select, from the at least two different categorization levels, one single categorization level that serves as a representative categorization level for the two or more different failure types and (ii) determining the respective recommended operating mode for the given asset to be an operating mode that corresponds to the one single categorization level” (mental process). Based on the broadest reasonable interpretation of the above claimed steps, the claimed steps can be performed as evaluation processes.
Under step 2B, prong 2, the abstract idea is not integrated into a practical application. “[R]eceiving a user request”, transmitting first/second communication over the data network”, “input the sensor data into a plurality of failure models”, “receive the sensor data for the given asset as input”, “display a visual representation of a listing of assets and respective operating mode” are directed to insignificant extra solution activities (see MPEP 2106.05(g)). 
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The processor, non-transitory computer-readable storage medium and/or computer implemented method, computing platform are directed to a generic computer and do not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63).
Thus, claims 1, 12, and 19 are not patent eligible under 35 USC 101.
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2-5, 13, and 20 recite respective categorization levels of failure types.
Claims 6-10, 14-17 recite operation modes.
Thus, claims 2-5, 6-10 are directed to data that are not significantly more elements.
Claims 11 and 18 recite the displayed visualization. Thus, claims 11 and 18 are directed to an insignificant extra solution activity of outputting data.
Thus, the respective dependent claims are not patent eligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 10, 13, 16, 18, and 19 of U.S. Patent No. 11,144,378 (to Shapiro et al.) in view of Ciasulli et al. (US 2016/0153806), and Gregerson et al. (US 2018/0185113). Shapiro et al. claims:
1, 12, 19. A client device (claim 1; claim 10; claim 18) comprising:
a network interface (claim 1, lines 2-3);
at least one processor (claim 1, line 4);
a non-transitory computer-readable medium (claim 1, line 5); and
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the client device (claim 1, lines 5-8) is configured to:
input sensor data for the given asset into a plurality of individual 
failure models for a group of failure types that each have a respective categorization level, wherein each individual failure model comprises a machine learning model that functions to (1) receive the sensor data for the given asset as input and (2) output a respective prediction of whether a respective failure type will occur at the given asset (claim 1, lines 12-19; claim 10, lines 8-15; claim 18, lines 5-12); 
based on the respective prediction output by each of the plurality of 
individual failure models for the group of failure types, determining whether any failure type from the group of failure types is predicted to occur at the given asset (claim 1, lines 26-30; claim 10, lines 21-25; claim 18, lines 18-22) and then:
if two or more failure types are predicted to occur at the given asset 
that have at least two different categorization levels, (i) using preestablished criteria to select, from the at least two different categorization levels, one single categorization level that serves as a representative categorization level for the two or more different failure types and (ii) determining the respective recommended operating mode for the given asset to be an operating mode that corresponds to the one single categorization level (claim 1, lines 31-53; claim 10, lines 26-48; claim 18, lines 23-44); and
in response to receiving the second communication, display a 
visualization comprising a listing of assets in the fleet of assets along with an indication of the respective recommended operating mode for each of at least the subset of the assets in the fleet (claim 1, lines 60-62; claim 10, lines 53-55; claim 18, lines 49-51).

It is noted that while Shapiro et al. does not claim
if one failure type is predicted to occur at the given asset, 
determining the respective recommended operating mode for the given asset to be an operating mode that corresponds to the one failure type's respective categorization level;
if two or more failure types are predicted to occur at the given asset 
that all have a same given categorization level, determining the respective recommended operating mode for the given asset to be an operating mode that corresponds to the given categorization level,
the limitations are optional limitations since they are recited in the alternative form.

Shapiro et al. does not claim
receive a user request to view information about a fleet of assets;
in response to receiving the request, transmit, to a computing platform 
over a data network, a first communication indicating the user request to view information about the fleet of assets;
as a result of transmitting the first communication, receive, from the 
computing platform over the data network, a second communication comprising information about the fleet of assets, wherein the information about the fleet of assets includes a respective recommended operating mode for each of at least a subset of the assets in the fleet, and wherein the respective recommended operating mode for each given asset in the subset comprises a recommendation of a particular capacity in which the given asset should be used that is determined by the computing platform, the limitations would have been obvious in view of Ciasulli et al..

Ciasulli et al. discloses
receive a user request to view information about a fleet of assets 
(paragraph 0202, lines 7-9; paragraph 0212, lines 3-9);
receive, from the computing platform over the data network, a second 
communication comprising information about the fleet of assets (client device receives request from user, paragraph 0191, lines 4-6; the request is sent to computing platform, Fig. 1; paragraph 0191, lines 4-12), wherein the information about the fleet of assets includes a respective recommended operating mode for each of at least a subset of the assets in the fleet (paragraph 0250, line 4), and wherein the respective recommended operating mode for each given asset in the subset comprises a recommendation of a particular capacity in which the given asset should be used that is determined by the computing platform (paragraph 0250, lines 3-7).

While Ciasulli et al. does not expressly disclose in response to receiving the request, transmit, to a computing platform over a data network, a first communication indicating the user request to view information about the fleet of assets, as a result of transmitting the first communication, receive, from the computing platform over the data network, the second communication, Ciasulli et al. discloses a communication link (client device) that is utilized to communicate data to/from the computing platform (paragraph 0191, lines 4-12).

2, 13, and 20. The client device, wherein the respective categorization level of each failure type in the group of failure types comprises a respective severity level of each failure type in the group of failure types (claim 4; claim 13; claim 19).

3, 13, and 20. The client device, wherein the respective categorization level of each failure type in the group of failure types comprises a respective safety level of each failure type in the group of failure types (claim 4; claim 13; claim 19).

4, 13, and 20. The client device, wherein the respective categorization level of each failure type in the group of failure types comprises a respective compliance level of each failure type in the group of failure types (claim 4; claim 13; claim 19).

Regarding claim 5, while Shapiro et al. does not claim the respective categorization level of each failure type in the group of failure types is predefined based on user input, the limitation would have been obvious in view of Ciasulli et al. (paragraph 0122, lines 1-2) for determining the severity of failures.

6 and 14. The client device, wherein the respective recommended operating mode for each given asset in the subset comprises one of (a) a recommendation not to use the given asset in any capacity, (b) a recommendation to use the given asset only in a limited capacity, or (c) a recommendation to use the given asset at full capacity (claim 8; claim 16).

Regarding claim 7, while Shapiro et al. does not claim the respective recommended operating mode for each given asset in the subset is selected from a predefined set of operating mode options, the limitation would have been obvious in view of Ciasulli et al. (paragraph 0171, lines 4-8) for providing a recommended action to failure.

Regarding claims 8 and 16, while Shapiro et al. does not claim the predefined set of operating mode options is predefined based on user input, the limitation would have been obvious in view of Ciasulli et al. (paragraph 0005, lines 13-17) for providing a recommended action to failure.

Regarding claims 9 and 16, while Shapiro et al. does not claim the predefined set of operating mode options is predefined based a type of assets included within the fleet of assets, the limitation would have been obvious in view of Ciasulli et al. (user defines an asset’s normal and abnormal operating conditions, paragraph 0005, lines 13-17) for providing a recommended action to failure.

Regarding claims 10 and 17, while Shapiro et al. as modified by Ciasulli et al. does not claim the respective recommended operating mode for each given asset in the subset is color coded with a respective color that corresponds to the respective recommended operating mode, the limitation would have been obvious in view of Gregerson et al. (paragraph 0108, lines 12-14) for providing a readily perceivable and understandable operating mode.

Regarding claims 11 and 18, while Shapiro et al. does not claim the visualization further comprises an indication of a respective failure mode corresponding to the respective recommended operating mode for each of at least the subset of the assets in the fleet, the, the limitation would have been obvious in view of Ciasulli et al. (paragraph 0019, lines 3-11; paragraph 0003, lines 1-3) for ordering a part for repair of the asset.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 9, 12, 15, and 18 of U.S. Patent No. 10,176,032 (to Horrell et al.) in view of Ciasulli et al. (US 2016/0153806), and Gregerson et al. (US 2018/0185113). Horrell et al. claims:
1, 12, 19. A client device (claim 1; claim 9; claim 15) comprising:
a network interface (claim 1, lines 2-4);
at least one processor (claim 1, line 5);
a non-transitory computer-readable medium (claim 1, line 6); and
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the client device (claim 1, lines 7-9) is configured to:
input sensor data for the given asset into a plurality of individual 
failure models for a group of failure types that each have a respective categorization level, wherein each individual failure model comprises a machine learning model that functions to (1) receive the sensor data for the given asset as input and (2) output a respective prediction of whether a respective failure type will occur at the given asset (claim 1, lines 26-32; claim 9, lines 20-26; claim 15, lines 19-25); 
based on the respective prediction output by each of the plurality of 
individual failure models for the group of failure types, determining whether any failure type from the group of failure types is predicted to occur at the given asset (claim 1, lines 33-38; claim 9, lines 26-31; claim 15, lines 25-30) and then:
if one failure type is predicted to occur at the given asset, 
determining the respective recommended operating mode for the given asset to be an operating mode that corresponds to the one failure type's respective categorization level (claim 1, lines 55-58, 68-70; claim 9, lines 48-51, 60-63; claim 15, lines 47-50, 60-62);

It is noted that while Horrell et al. does not claim
if two or more failure types are predicted to occur at the given asset 
that all have a same given categorization level, determining the respective recommended operating mode for the given asset to be an operating mode that corresponds to the given categorization level; or
if two or more failure types are predicted to occur at the given asset 
that have at least two different categorization levels, (i) using preestablished criteria to select, from the at least two different categorization levels, one single categorization level that serves as a representative categorization level for the two or more different failure types and (ii) determining the respective recommended operating mode for the given asset to be an operating mode that corresponds to the one single categorization level,
the limitations are optional limitations since they are recited in the alternative form.

While Horrell et al. does not claim
receive a user request to view information about a fleet of assets;
in response to receiving the request, transmit, to a computing platform 
over a data network, a first communication indicating the user request to view information about the fleet of assets;
as a result of transmitting the first communication, receive, from the 
computing platform over the data network, a second communication comprising information about the fleet of assets, wherein the information about the fleet of assets includes a respective recommended operating mode for each of at least a subset of the assets in the fleet, and wherein the respective recommended operating mode for each given asset in the subset comprises a recommendation of a particular capacity in which the given asset should be used that is determined by the computing platform by:
in response to receiving the second communication, display a 
visualization comprising a listing of assets in the fleet of assets along with an indication of the respective recommended operating mode for each of at least the subset of the assets in the fleet, the limitations would have been obvious in view of Ciasulli et al.. discloses
receive a user request to view information about a fleet of assets 
(paragraph 0202, lines 7-9; paragraph 0212, lines 3-9);
receive, from the computing platform over the data network, a second 
communication comprising information about the fleet of assets (client device receives request from user, paragraph 0191, lines 4-6; the request is sent to computing platform, Fig. 1; paragraph 0191, lines 4-12), wherein the information about the fleet of assets includes a respective recommended operating mode for each of at least a subset of the assets in the fleet (paragraph 0250, line 4), and wherein the respective recommended operating mode for each given asset in the subset comprises a recommendation of a particular capacity in which the given asset should be used that is determined by the computing platform (paragraph 0250, lines 3-7),
in response to receiving the second communication, display a 
visualization comprising a listing of assets in the fleet of assets along with an indication of the respective recommended operating mode for each of at least the subset of the assets in the fleet (paragraph 0019, lines 3-11) for recommending actions in response to the failures to a user.

While Ciasulli et al. does not expressly disclose in response to receiving the request, transmit, to a computing platform over a data network, a first communication indicating the user request to view information about the fleet of assets, as a result of transmitting the first communication, receive, from the computing platform over the data network, the second communication, Ciasulli et al. discloses a communication link (client device) that is utilized to communicate data to/from the computing platform (paragraph 0191, lines 4-12).

2, 13, 20. The client device of claim 1, wherein the respective categorization level of each failure type in the group of failure types comprises a respective severity level of each failure type in the group of failure types (claim 4; claim 5; claim 12; claim 18).

3, 13, 20. The client device of claim 1, wherein the respective categorization level of each failure type in the group of failure types comprises a respective safety level of each failure type in the group of failure types (claim 7).

4, 13, 20. The client device of claim 1, wherein the respective categorization level of each failure type in the group of failure types comprises a respective compliance level of each failure type in the group of failure types (claim 7).

Regarding claim 5, while Horrell et al. does not claim the respective categorization level of each failure type in the group of failure types is predefined based on user input, the limitation would have been obvious in view of Ciasulli et al. (paragraph 0122, lines 1-2) for determining the severity of failures.

Regarding claims 6 and 14, while Horrell et al. does not claim the respective recommended operating mode for each given asset in the subset comprises one of (a) a recommendation not to use the given asset in any capacity, (b) a recommendation to use the given asset only in a limited capacity, or (c) a recommendation to use the given asset at full capacity, Ciasulli et al. discloses the respective recommended operating mode for each given asset in the subset comprises one of (b) a recommendation to use the given asset only in a limited capacity (paragraph 0250, lines 7-10).

It is noted that (a) a recommendation not to use the given asset in any capacity or (c) a recommendation to use the given asset at full capacity are optional limitations since they are recited in the alternative form.

Regarding claims 8 and 16, while Horrell et al. does not claim the predefined set of operating mode options is predefined based on user input, the limitation would have been obvious in view of Ciasulli et al. (paragraph 0005, lines 13-17) for providing a recommended action to failure.

Regarding claims 9 and 16, while Horrell et al. does not claim the predefined set of operating mode options is predefined based a type of assets included within the fleet of assets, the limitation would have been obvious in view of Ciasulli et al. (user defines an asset’s normal and abnormal operating conditions, paragraph 0005, lines 13-17) for providing a recommended action to failure.

Regarding claims 10 and 17, while Horrell et al. as modified by Ciasulli et al. does not claim the respective recommended operating mode for each given asset in the subset is color coded with a respective color that corresponds to the respective recommended operating mode, the limitation would have been obvious in view of Gregerson et al. (paragraph 0108, lines 12-14) for providing a readily perceivable and understandable operating mode.

Regarding claims 11 and 18, while Horrell et al. does not claim the visualization further comprises an indication of a respective failure mode corresponding to the respective recommended operating mode for each of at least the subset of the assets in the fleet, the, the limitation would have been obvious in view of Ciasulli et al. (paragraph 0019, lines 3-11; paragraph 0003, lines 1-3) for ordering a part for repair of the asset.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli et al. (US 2016/0153806).

Regarding claims 1, 12, and 19, Ciasulli et al. discloses a client device and computer-implemented method (paragraph 0057, lines 5-8) comprising:
a network interface (210);
at least one processor (processor of client device, client device is a server, paragraph 0057, line 6);
a non-transitory computer-readable medium (non-transitory computer-readable medium of client device, client device is a server, paragraph 0057, line 6); and
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the client device (paragraph 0057, lines 5-8) is configured to:
receive a user request to view information about a fleet of assets 
(paragraph 0202, lines 7-9; paragraph 0212, lines 3-9);
receive, from the computing platform over the data network, a second 
communication comprising information about the fleet of assets (client device receives request from user, paragraph 0191, lines 4-6; the request is sent to computing platform, Fig. 1; paragraph 0191, lines 4-12), wherein the information about the fleet of assets includes a respective recommended operating mode for each of at least a subset of the assets in the fleet (paragraph 0250, line 4), and wherein the respective recommended operating mode for each given asset in the subset comprises a recommendation of a particular capacity in which the given asset should be used that is determined by the computing platform (paragraph 0250, lines 3-7) by:
inputting sensor data for the given asset into a plurality of individual 
failure models for a group of failure types (paragraph 0147, lines 6-9) that each have a respective categorization level (paragraph 0149, lines 4-11), wherein each individual failure model comprises a machine learning model (paragraph 0116) that functions to (1) receive the sensor data for the given asset as input (paragraph 0134, lines 8-9) and (2) output a respective prediction of whether a respective failure type will occur at the given asset (paragraph 0134, lines 9-10); 
based on the respective prediction output by each of the plurality of 
individual failure models for the group of failure types (paragraph 0014, lines 1-3; paragraph 0013, lines 8-11), determining whether any failure type from the group of failure types is predicted to occur at the given asset (paragraph 0014, lines 1-7) and then:
if one failure type is predicted to occur at the given asset, 
determining the respective recommended operating mode for the given asset to be an operating mode that corresponds to the one failure type's respective categorization level (paragraph 0029, lines 1-5);
in response to receiving the second communication, display a 
visualization comprising a listing of assets in the fleet of assets along with an indication of the respective recommended operating mode for each of at least the subset of the assets in the fleet (paragraph 0019, lines 3-11).

It is note that the limitations of:
if two or more failure types are predicted to occur at the given asset 
that all have a same given categorization level, determining the respective recommended operating mode for the given asset to be an operating mode that corresponds to the given categorization level; or
if two or more failure types are predicted to occur at the given asset 
that have at least two different categorization levels, (i) using preestablished criteria to select, from the at least two different categorization levels, one single categorization level that serves as a representative categorization level for the two or more different failure types and (ii) determining the respective recommended operating mode for the given asset to be an operating mode that corresponds to the one single categorization level
	are optional limitations since they are recited in the alternative form.

While Ciasulli et al. does not expressly disclose in response to receiving the request, transmit, to a computing platform over a data network, a first communication indicating the user request to view information about the fleet of assets, as a result of transmitting the first communication, receive, from the computing platform over the data network, the second communication, Ciasulli et al. discloses a communication link (client device) that is utilized to communicate data to/from the computing platform (paragraph 0191, lines 4-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ciasulli et al. with a communication link between the user and the computing platform for the purpose of requesting recommendation action information about a fleet of assets, and providing the recommendation action information.

Regarding claims 2, 13, and 20, Ciasulli et al. discloses the respective categorization level of each failure type in the group of failure types comprises a respective severity level of each failure type in the group of failure types (paragraph 0149, lines 4-11).

Regarding claims 3, 13, and 20, Ciasulli et al. discloses the respective categorization level of each failure type in the group of failure types comprises a respective safety level of each failure type in the group of failure types (normal conditions, paragraph 0005, lines 13-15).

Regarding claims 4, 13, and 20, Ciasulli et al. discloses the respective categorization level of each failure type in the group of failure types comprises a respective compliance level of each failure type in the group of failure types (normal conditions, paragraph 0005, lines 13-15).

Regarding claim 5, Ciasulli et al. discloses the respective categorization level of each failure type in the group of failure types is predefined based on user input (paragraph 0122, lines 1-2).

Regarding claims 6 and 14, Ciasulli et al. discloses the respective recommended operating mode for each given asset in the subset comprises one of (a) a recommendation not to use the given asset in any capacity, (b) a recommendation to use the given asset only in a limited capacity (paragraph 0250, lines 7-10), or (c) a recommendation to use the given asset at full capacity.

Regarding claims 7 and 15, Ciasulli et al. discloses the respective recommended operating mode for each given asset in the subset is selected from a predefined set of operating mode options (paragraph 0171, lines 4-8).

Regarding claims 8 and 16, Ciasulli et al. discloses the predefined set of operating mode options is predefined based on user input (paragraph 0005, lines 13-17).

Regarding claims 9 and 16, Ciasulli et al. discloses the predefined set of operating mode options is predefined based a type of assets included within the fleet of assets (user defines an asset’s normal and abnormal operating conditions, paragraph 0005, lines 13-17).

Regarding claims 11 and 18, Ciasulli et al. discloses the visualization further comprises an indication of a respective failure mode corresponding to the respective recommended operating mode for each of at least the subset of the assets in the fleet (ordering a part of the asset, paragraph 0019, lines 3-11; paragraph 0003, lines 1-3).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli et al. as applied to claim 1 above, and further in view of Gregerson et al. (US 2018/0185113).

Regarding claim 10, Ciasulli et al. as modified discloses the claimed limitation as discussed above, except the respective recommended operating mode for each given asset in the subset is color coded with a respective color that corresponds to the respective recommended operating mode.

Gregerson et al. discloses a respective recommended operating mode for each given asset in the subset is color coded with a respective color that corresponds to the respective recommended operating mode (paragraph 0108, lines 12-14).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ciasulli et al. as modified with a color coded operating mode as disclosed by Gregerson et al. for the purpose of providing a readily perceivable and understandable operating mode.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        September 19, 2022